Case 2:20-cv-11679-LJM-RSW ECF No. 11 filed 08/31/20                   PageID.49      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JOSHUA MICHAEL KOONCE,

        Petitioner,                                 Case No. 20-cv-11679
                                                    Honorable Laurie J. Michelson
 v.

 SHANE JACKSON,

        Respondent.


        OPINION AND ORDER GRANTING PETITIONER’S MOTION FOR
        RECONSIDERATION [10], STAYING THE CASE AND HOLDING IN
         ABEYANCE THE PETITION FOR A WRIT OF HABEAS CORPUS


       In 2013, a Livingston County Circuit Court jury convicted Joshua Koonce of second-

degree home invasion. (ECF No. 1, PageID.1.) On January 23, 2014, Koonce was sentenced to

fifteen to forty years in prison. (Id.) Koonce’s conviction was affirmed on appeal. People v.

Koonce, No. 320361 (Mich. Ct. App. Apr. 16, 2015); lv. den. 872 N.W.2d 457 (Mich. 2015).

Koonce then filed a post-conviction motion for relief from judgment with the trial court, which

was denied. People v. Koonce, No. 2013-021168-FH (Livingston County Cir. Ct., Jan. 8, 2018).

The Michigan appellate courts denied Koonce leave to appeal. People v. Koonce, No. 344454

(Mich. Ct. App. Nov. 18, 2018); lv. den. 933 N.W.2d 266 (Mich. 2019).

       On May 1, 2020, Koonce filed a pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, asking this Court to grant him habeas relief on the two claims he raised in his post-

conviction motion for relief from judgment. (ECF No. 1.) He also filed a motion to stay the case

and hold the petition in abeyance to permit him to return to the state court to file a second motion

for relief from judgment. (ECF No. 3.) The Court denied the motion because Koonce did not allege

any facts that suggested he would be excused from the typical rule that a criminal defendant in
Case 2:20-cv-11679-LJM-RSW ECF No. 11 filed 08/31/20                     PageID.50       Page 2 of 4



Michigan can file only one motion for relief from judgment. (ECF No. 8.) Koonce has now filed

a motion for reconsideration. (ECF No. 10.) He alleges that the claims that he wishes to raise in a

second motion for relief from judgment are based on newly discovered evidence that was not

previously available to him. (Id.)

       Local Rule 7.1 permits a party to move for “rehearing or reconsideration . . . within 14 days

after entry of the judgment or order.” E.D. Mich. L.R. 7.1(h)(1). The moving party must

“demonstrate a palpable defect by which the court and the parties and other persons entitled to be

heard on the motion have been misled” and then “show that correcting the defect will result in a

different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3).

       In his motion for reconsideration, Koonce includes key information that was missing from

his original motion to stay. Koonce now explains that he wishes to bring a second motion for relief

from judgment based on newly discovered evidence that was not previously available to him or to

his appellate counsel at the time of his appeal of right or his first post-conviction motion for relief

from judgment. (ECF No. 10, PageID.42.) Koonce specifically claims that he has newly

discovered evidence that a competency hearing took place in the state courts which was never

transcribed and that this evidence supports the claims he wishes to raise in a second motion for

relief from judgment. (Id.)

       A federal district court may exercise its discretion to hold in abeyance a fully exhausted

federal habeas petition pending the exhaustion of other claims in the state courts. See Thomas v.

Stoddard, 89 F. Supp. 3d 937, 943 (E.D. Mich. 2015); Bowling v. Haeberline, 246 F. App’x 303,

306 (6th Cir. 2007) (holding that a habeas court is entitled to delay a decision in a habeas petition

that contains only exhausted claims “when considerations of comity and judicial economy would




                                                  2
Case 2:20-cv-11679-LJM-RSW ECF No. 11 filed 08/31/20                     PageID.51      Page 3 of 4



be served” (quoting Nowaczyk v. Warden, New Hampshire State Prison, 299 F.3d 69, 83 (1st Cir.

2002))).

       In light of the new information provided by Koonce, the Court finds that it is in the interest

of justice and judicial economy to stay and hold in abeyance Koonce’s habeas petition to allow

him to pursue a second motion for relief from judgment in the state courts.

       Under Michigan Court Rule 6.502(G)(1), a criminal defendant in Michigan can typically

file only one motion for relief from judgment with regard to a criminal conviction. See Banks v.

Jackson, 149 F. App’x 414, 418 (6th Cir. 2005); Hudson v. Martin, 68 F. Supp. 2d 798, 800 (E.D.

Mich. 1999) (citing People v. Ambrose, 587 N.W.2d 282 (Mich. 1998)). However, Rule

6.502(G)(2) also states that a defendant may file a second or subsequent motion based on a

retroactive change in law that occurred after the first motion for relief from judgment or a claim

of new evidence that was not discovered before the first such motion. See Banks, 149 F. App’x at

418; Hudson, 68 F. Supp. 2d at 800–01. Because Koonce alleges he has newly discovered

evidence, it is plausible that the state courts will allow him to file a second motion for relief from

judgment. And the Court cannot say that Koonce’s additional claims are “plainly meritless.”

Rhines v. Weber, 544 U.S. 269, 277 (2005).

       Koonce would be prejudiced if the Court were to adjudicate his habeas petition “and find

that relief is not warranted before the state courts ruled on unexhausted claims. In that scenario,

should the petitioner subsequently seek habeas relief on the claims the state courts rejected, he

would have to clear the high hurdle of filing a second habeas petition.” Thomas, 89 F. Supp. 3d at

942 (citing 28 U.S.C. § 2244(b)(2)). Proceeding in parallel with state post-conviction proceedings

would not only burden Koonce, it would also risk “wasting judicial resources if the state court

might grant relief on the unexhausted claim.” Id.



                                                  3
Case 2:20-cv-11679-LJM-RSW ECF No. 11 filed 08/31/20                   PageID.52      Page 4 of 4



       Koonce should have advised the Court in his original motion to stay about his reasons for

seeking to file a second motion for relief from judgment. But now that he has explained his reasons

and disclosed that he has newly discovered evidence, the Court will GRANT Koonce’s motion for

reconsideration (ECF No. 10) and GRANT his request to stay his case and hold his habeas petition

in abeyance (ECF No. 3.)

       Koonce must file a motion for relief from judgment in state court within 60 days of entry

of this order. Should Koonce wish to pursue federal habeas relief on his additional claims following

state post-conviction review, he may file a motion to reopen this case along with an amended

petition within 60 days after the conclusion of the state-court post-conviction proceedings. See

Hargrove v. Brigano, 300 F. 3d 717, 721 (6th Cir. 2002).

       To avoid administrative difficulties, the Court ORDERS the Clerk of Court to close this

case for statistical purposes only. Nothing in this order shall be considered a disposition of

Koonce’s habeas petition. Thomas, 89 F. Supp. 3d at 943–44.

       SO ORDERED.

Dated: August 31, 2020                               s/Laurie J. Michelson
       Detroit, Michigan                             LAURIE J. MICHELSON
                                                     UNITED STATES DISTRICT JUDGE


                                    CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on August 31, 2020

                                                     s/Karri Sandusky on behalf of
                                                     Erica Karhoff
                                                     Case Manager to the
                                                     Honorable Laurie J. Michelson




                                                 4
